Hughes, J., (after stating the facts.) Certainly the judgment of the county court allowing this claim could not be disregarded or held for naught, in an action brought before a justice of the peace to recover the amount of a claim which had been allowed by the county court, and paid by the county. A judgment of the county court cannot be reviewed by a justice of the peace. If the judgment was erroneous, it might have been reviewed on appeal. If fraudulently obtained, it might have been set aside for fraud by bill in chancery. Constitution of 1874, art. 7, § 51; Sand. & H. Dig. §§ 1264, 1265, 1266; Pettigrew v. Washington Co., 43 Ark. 33. In a case where it appears the county bad no authority or discretion to allow a claim against the county, the order of allowance may be quashed on certiorari. See State, use of Izard County v. Hinkle, 37 Ark. 532. Judgment affirmed.